983 F.2d 1055
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Rodgers BURNLEY, Plaintiff-Appellant,v.Robert C. CLICK, Jr.;  Richard Creery;  V. Stuart Cook;Marty M. Tapscott;  James J. Dawson;  E. Thomas Daisey;  IvaR. Purdy; Carmen C. Johnson;  Richmond City Bureau ofPolice;  City of Richmond; Director/City of RichmondTreasury;  Unknown Named Insurance Company for the RichmondBureau of Police;  Unknown Named Police Officers for theCity of Richmond Bureau of Police;  William E. Shannon;  UW,Deputy Clerk, Defendants-Appellees.
No. 92-7132.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 30, 1992Decided:  December 29, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (CA-92-442-R)
John Rodgers Burnley, Appellant Pro Se.
E.D.Va.
Affirmed.
Before WILKINS and NIEMEYER, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:

OPINION

1
John Rodgers Burnley appeals the district court's order dismissing without prejudice his 42 U.S.C. § 1983 complaint because Burnley failed to comply with an earlier order to amend the pleading in accordance with Fed.  R. Civ. P. 8(a).  Our review of the record and the district court's opinion discloses no abuse of discretion and that this appeal is without merit.  Accordingly, we affirm the district court.  Burnley v. Click, No. CA-92-442-R (E.D. Va.  Oct. 23, 1992).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We also deny Burnley's motion for appointment of counsel